internal_revenue_service number release date index number ----------------------------------------- ----------------------- --------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc psi plr-103878-13 date date legend x state date date date ------------------------------------------------------------------------------------------------- ----------------------------------- --------- ------------------------ -------------------------- ---------------------- dear ----------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting inadvertent termination relief under sec_1362 of the internal_revenue_code the information submitted states that x was formed in state on date x made an election to be treated as an association taxable as an s_corporation under sec_1362 effective date x’s management decided to implement an equity-based compensation plan for its employees in the form of a grant of traditional profits interests in x rather than grant profits interests in x directly to its employees x decided to grant one profits interest to a newly formed entity and grant membership interests in that entity to x’s employees the members of x executed a second amended and restated limited_liability_company operating_agreement effective date creating a new class of stock implementing the equity-based compensation profits plan the new class member did not make a capital_contribution to x nor did the new class member receive distributions from x on date x executed an agreement revoking the second amended and restated agreement also on date the members executed a third amended and restated limited_liability_company operating_agreement plr-103878-13 x represents that at all relevant times x and its shareholders treated x as an s_corporation and filed their tax returns accordingly x and its shareholders have agreed to make any adjustments the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1362 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1_1361-1 provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions sec_1_1361-1 provides that except as provided in sec_1_1361-1 and relating to restricted_stock deferred_compensation plans and straight_debt in determining whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds all outstanding shares of stock of a corporation are taken into account plr-103878-13 sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period of inadvertent termination of the s election agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x’s termination on date was inadvertent within the meaning of sec_1362 we further conclude hold that pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided that provided x is otherwise eligible to be an s_corporation and provided that the election was not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
